Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant filed an amendment and RCE on 3/17/22. Claims 1-3, 5-6, 11-15, 21, and 30 were pending. Claims 1, 11, 12, and 14 have been amended. Claim 13 has been canceled. Thus claims1-3,5-6,11-12,14-15,21,30 are pending. After careful consideration of applicant arguments and amendments the examiner finds them to be moot in view of new grounds of rejection. 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1,2,3, 5-6, 11-15, ,21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20090265193 Collins in view of US Patent 9505494 to Marlow, and US Patent Publication 20180158147 to Crabtree, and further in view of US Patent Publication 20150025917 to Stempora





As per claim 1, Collins discloses;
a premise neural sensor network (PNSN) system comprising a plurality of sensors installed at an industrial facility to obtain raw PNSN data associated with the operation and/or a structural asset of the industrial facility, wherein the plurality sensors comprise:  Collins (0127, includes sensors)
(i) internal monitoring sensors inside the industrial facility, Collins (0127)
and (ii) external monitoring sensors outside the industrial facility, wherein the PNSN system is configured to continuously obtain the raw PNSN data from the sensors and provide the raw PNSN data for monitoring the industrial facility; Collins(0126-7) a ground mobile data capturing unit (GMDCU) configured to obtain raw GMDCU data of the structural asset at the insured industrial facility;
Collins (0044)
a flying mobile data capture unit (FDCU) configured to capture raw FDCU data of the structural asset at the insured industrial facility; Collins(0055, 0114)
a dynamic risk pricing and continuous monitoring system at a location remote from the industrial facility comprising one or more processors, Collins(0124-5)
the one or more processors being programmed according to a dynamic pricing algorithm, 
the dynamic risk pricing and continuous monitoring system being configured to; 
Collins(0134)
continuously receive an input 
derived from at least one of the raw PNSN data, the raw GMDCU data, and the raw FDCU data; Collins (0073)
using the one or more processors,  Collins (0135) an incident at the industrial facility, (0135)
the incident corresponding to damage to the structural asset and/or a disruption to the operation of the industrial facility; 
Collins(0135, 0113 and 0114)
Continuously update, using the one or more processors, 
a value for a risk premium for the industrial facility 
Collins(0075 in view of 0135) 
Collins does not explicitly disclose what Marlow teaches;
and the continuously received input (Marlow- continuous risk monitoring (col. 23 lines 45-50) according to the dynamic pricing algorithm   
the dynamic risk pricing and continuous monitoring system being configured to; output and Marlow (col. 45, lines 45-55, insurance server may be able to update the insurance premium prices…) information based on the  risk premium  by outputting a graphical representation to a display devic
Collins and Marlow do not explicitly disclose what Crabtree teaches;
simulate, based on the simulation (0042) The motivation is because insured losses can be modeled to be more accurate. (0005) Collins and Marlow and Crabtree do not explicitly disclose what Stempora teaches Daily (risk premium) wherein the dynamic risk pricing and continuous monitoring system is further configured to generate a daily risk premium based on the continuously updated value for the risk premium for the insured object (industrial facility taught by Collins)(0197, risks are monitored every minute, hour, day monthly etc. in regards to 0178 the insurance can be updated in real time and/or on demand) 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the risk premium teachings of Collins with the daily (or instantaneous) insurance premium updating of Stempora for the motivation of “more accurately assessing and pricing risk” (0003)


As per claim 2, Collins teaches,
The system of claim 1, wherein the graphical representation comprises an augmented reality or virtual reality graphical representation.  (0070 ) 

As per claim 3, Collins does not explicitly disclose what Marlow teaches, ie  a simulation to determine a probable maximum loss of insured interest  (col. 1 lines 35-40). The motivation would be similar to that provided for claim 1.

As per claim 5, Collins discloses;
The system of claim 1, further comprising a database library.  
(0075)

As per claim 6 Collins discloses; discloses, The system of claim 1, further comprising an interface configured to interact with an external developer's platform.  
(0072)

As per claim 11, Collins teaches, 
The system of claim 1, wherein the plurality of sensors of the PNSN system are  configured to generate raw PNSN data relating to one or 
more of odor, pressure, height, movement, displacement, and gas content at the industrial facility. (0127, gas etc.) 


As per claim 12 Collins discloses; The system of claim 1, wherein the plurality sensor comprises an accelerometer or a gyroscope.  (0069)


As per claim 14, Collins teaches, The system of claim 1, wherein the plurality sensors of the PNSN system is configured to capture visual data of a structural asset at the first location. (0008)

As per claim 15 Collins discloses; The system of claim 14, further comprising an image processing unit configured to convert the visual data into a measurement of dimensions of the structural asset. (0066) 


As per claim 21 Marlow teaches what Collins does not disclose; The system of claim 1, wherein the dynamic risk pricing and continuous monitoring system 
(continuous risk monitoring col. 23 lines 45-50 and col. 45 lines 45-55)
The motivation would be similar to that provided for claim 1.
Marlow(col. 4, lines 60-65, configured to perform…. More of an intended use)
In regards to the loss scenarios see Crabtree;
Crabtree(0041 loss scenarios)
The motivation would be similar to that found in claim 1. 


As per claim 30 Collins discloses; The system of claim 1, wherein the dynamic risk pricing and continuous monitoring systems is configured to determine that an abnormal situation exists at the industrial facility based on the continuously received input and initiate an alarm.
Collins (0137 warn)






Response to Arguments 

Applicant filed an amendment and RCE on 3/17/22. Claims 1-3, 5-6, 11-15, 21, and 30 were pending. Claims 1, 11, 12, and 14 have been amended. Claim 13 has been canceled. Thus claims1-3,5-6,11-12,14-15,21,30 are pending. After carful consideration of applicant arguments and amendments the examiner finds them to be moot in view of new grounds of rejection. 


Section 112 Rejections Claims 1, 2, 5, 6, 11-15, 21, and 30 were rejected under 35 U.S.C. § 112(b) – moot in view of amendment.


Section 103 Rejections Claims 1-3, 5, 6, 11-15, 21, and 30 were rejected under 35 U.S.C. § 103 for allegedly being unpatentable over U.S. Patent Publication No. 2009/0265193 ("Collins") in view of U.S. Patent No. 9,505,494 ("Marlow") and U.S. Patent Publication No. 2018/0158147 ("Crabtree"). 

Claim 1 as amended recites that the dynamic risk pricing and continuous monitoring system is configured to "continuously update...a value for a risk premium for the industrial facility based on the simulation and the continuously received input according to the dynamic 
First Named Inventor Veysel Sinan GeylaniAttorney Docket No.: 44684-0002US1Application No. : 16/632,311Filed: January 17, 2020Page: 6 of 8pricing algorithm," 
"generate a daily risk premium based on the continuously updated value for the risk premium for the industrial facility," and "output information based on the updated value for the daily risk premium by outputting a graphical representation to a display device." 

Applicant respectfully submits that the cited portions of Collins, Marlow, and Crabtree, either alone or in combination, do not disclose or suggest the features of the amended claim 1. 

The cited portions of Marlow read as follows: 

The insurance server 304 may include policyholder account information 370 on each policyholder comprising user profile data including residence information, age, and other demo graphic information. The policyholder information 370 may also comprise the payment history of the insurance premiums, the insurance policies that the policyholder has active, past events...[ Marlow, col. 18, 60-66 ] Applicant respectfully submits that the cited portions of Marlow do not disclose or suggest at least the features of the dynamic risk pricing and continuous monitoring system being configured to "continuously update...a value for a risk premium for the industrial facility based on the simulation and the continuously received input according to the dynamic pricing algorithm" and "generate a daily risk premium based on the continuously updated value for the risk premium for the industrial facility," as recited by the amended claim 1. 

Here applicant argument is largely moot in view of US  Patent Publication 20150025917 to Stempora.

Allowable Subject Matter
Claims 2,3,5,6,11,12,21,30 were offered to the attorney of record as allowable when rolled up as a combination. However, on review the examiner could accept 3 claims from the group above rolled up. However, an interview should be utilized with the examiner. 

Conclusion
Two relevant non-patent literature arts of records were identified;

Insurance Issues for Energy Risk- IEEE 2006
IoT enabled Insurance Ecosystem - Possibilities Challenges and Risks   2015


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698